Herbert S. Thatcher: -- against this type of activities with the lost of the Pennsylvania decision below were upheld. I -- I can't agree with that. In the first place, our -- our record of -- of convictions and prosecutions in the federal courts of -- on -- under the Smith Act against the Communist leaders on all levels of importance is a pretty complete one. The annual report of the Attorney General than of the FBI indicate that we can expect the most adequate enforcement at the federal level. There's no any case and whatsoever of any practical need for the States to step in. As far as their own citizens are concerned, the States have ample laws in the books as noted by the majority opinion below to take against any breaches of peace or violence or sabotage or any other type of activity other than the nonstate activity of subversion against the United States, subversion against the States as such or again to organized governments still could be prosecuted and protected against. And, of course, there's nothing to prevent the States from cooperating in every respect and I hope that they do with the Federal Government, then enforcing it. They have done it in this -- they have done very successfully in the past. I -- I just don't see as a practical matter, the great need for state law in respect to the subject of sedition against the United States as distinguishing sedition against the States. We --
Speaker: Isn't there evidence here (Inaudible) United States or any other state, that the Federal Government decided the statute regarding to both (Inaudible)
Herbert S. Thatcher: It would be more difficult, yes, Your Honor. The majority found that there was no evidence.
Speaker: (Inaudible)
Herbert S. Thatcher: I think it's --
Speaker: (Inaudible)
Herbert S. Thatcher: As applied in this case and it's construed by the Supreme Court in its decision applying it to this case. I think it's a little bit unrealistic to imagine a world of conspiracy against the State of Pennsylvania. We -- we all know what we're dealing with, the world conspiracy against the United States and this -- for United States to handle it, this -- it's too much important and --
Speaker: (Inaudible)
Herbert S. Thatcher: -- too much for national concern. Pardon?
Speaker: (Inaudible)
Herbert S. Thatcher: Yes, yes, I recall that. Then, we -- we -- we'd mentioned the -- briefly the two punishment acts aspects of this case. I think they're -- they're very important. Two of punishment is I think an important aspect of civil liberties as they're mentioned by at least several members of this Court. Our society is dedicated to preventing undue oppression against individuals. That's a whole scheme of our American civilization and to assume without any direct indication in the congressional record or in the Act that Congress intended to impose something which would be a keen to oppression. I think is, to say the least, uncharitable to Congress. We can't simply assume in other words that Congress intended to impose this possibility of dual punishment not only dual but multiple punishments. We have municipalities in many States, then -- then in many -- many municipalities and some single States, which shall pass their little Smith Acts and what -- what could be expected to resolve the matter isn't difficult to imagine. I remember --
Hugo L. Black: You dealt -- you -- you made that statement several times.It's not in your brief, but could you --
Herbert S. Thatcher: About municipalities?
Hugo L. Black: Yes.
Herbert S. Thatcher: I think it is. It's in the --
Hugo L. Black: I -- I don't -- you don't point out what municipalities --
Herbert S. Thatcher: Well, it's in the brief of the amici -- individual of amici filed by Frank Donner.
Hugo L. Black: Filed by who?
Herbert S. Thatcher: Frank Donner and it's the amici -- it's called brief of individual amici curiae, white covered brief, what page? Our -- and in the Civil Liberties, American Civil Liberties in your brief too, I think.
Hugo L. Black: What brief did you say? I'll -- I'll find it. You go ahead.
Herbert S. Thatcher: All right.
Hugo L. Black: I won't take your time.
Herbert S. Thatcher: On this question of dual punishments, I -- I remember discussing this case with my friends, they say, “Well, what's the difference? That -- that the fellow get 20 years in Pennsylvania and the other five years and after that in the federal jail and then after that, if he can get extradited to a State which has capital punishment fund. Well, that -- that concept is, what to me, is the most serious danger in this whole business here. That brings to mind, George Cannon's warnings in -- quoted by Justice Frankfurter in the Dennis case, that's in -- in attempting to protect -- to protect against Communism or in great danger of becoming like them. And -- so for those reasons, I -- I don't think that we can be allowed to presume the commerce intended to -- to permit not only dual but perhaps multiple and endless punishment for the identical crime. It's identical crime that's involved in such case.
Hugo L. Black: There have been the several instances in which Congress has referred to what's called the finding and the Court referred to in several instances of desire of international Communism to destroy the Government? Has there been any such finding with reference to Communism and destroy in this individual states?
Herbert S. Thatcher: No, Your Honor. It's always in a reference to the United States or the nation or some such similar but not --
Hugo L. Black: Were there any --
Herbert S. Thatcher: -- any individual states.
Hugo L. Black: -- were there any evidence to argue more in this record that indicated that the -- this idea was to destroy the State of Pennsylvania --
Herbert S. Thatcher: Absolutely none.
Hugo L. Black: -- (Voice Overlap) Federal Government?
Herbert S. Thatcher: Absolutely none. But so found by the State Supreme Court of -- part of the -- the statement I read earlier.
Hugo L. Black: I suppose that would raise quite a different question and to approve -- the Supreme Court hasn't said yet.
Herbert S. Thatcher: It would, Your Honor. It would, Your Honor, but that's -- that's their finding which has -- I suppose the finding here.
Hugo L. Black: But what -- what has been here, your criteria for determining in this Court whether or not federal acts displaces state acts?
Herbert S. Thatcher: Well, there had been numerous criteria. The Rice -- Rice verus Santa Fe Railway case and perhaps it contains a good summary of all the various criteria there is in any single case. Zook contains much of the applicable law on the subject. But one of the most important consideration is always is the subject matter of the legislation.
Speaker: The impossibility that the two are operating at the same time.
Herbert S. Thatcher: That -- that's --
Speaker: What you mean?
Herbert S. Thatcher: That's -- no -- yes.
Speaker: Tell me -- tell me (Voice Overlap) --
Herbert S. Thatcher: That the incompatibility or the possibility or that the --
Speaker: I always think of Kelly against Washington. Are you familiar with that case?
Herbert S. Thatcher: Yes, Your Honor.
Speaker: That the test there as I recall it was whether you could --
Herbert S. Thatcher: Exists are the same.
Speaker: -- operate two of it.
Herbert S. Thatcher: Whether the two could exist side by side.
Speaker: Side by side.
Herbert S. Thatcher: That -- that's --
Speaker: Arizona against Southern Railway or --
Herbert S. Thatcher: That's true in --
Speaker: -- Northern Pacific Company.
Herbert S. Thatcher: That's true in most of the regulation cases, where as I've said before the State, is exercising some traditional and important state police power.
Speaker: It's allowed to do it. It involves a dozens of years.
Herbert S. Thatcher: As long as they don't -- as long there's a direct interference or an inability of this federal law to operate along the side of the State.
Felix Frankfurter: Is that Cloverleaf? Is that the security --
Herbert S. Thatcher: That'd be --
Felix Frankfurter: -- of the Cloverleaf?
Herbert S. Thatcher: -- Cloverleaf.
Felix Frankfurter: Was it? There wasn't even a federal regulation.
Herbert S. Thatcher: No, that's true. That's true. It wasn't even true there.
Speaker: Federal Act.
Herbert S. Thatcher: But --
Felix Frankfurter: The Federal Act didn't touch this, what the state dealt with.
Speaker: I think it's the other one.
Herbert S. Thatcher: That -- that's True. That's the other -- but then, there's -- [Laughter], yeah. But -- but then, there's the other line that even in -- in the field of traditional state interest in regulation and even in the commerce cases, where there is identicalness of the two statutes. Federal Supremacy requires that Congress have indicated a consent that the States also -- also act on the same subject. Well, I'm afraid my -- my time has expired.
Earl Warren: Mr. Stambaugh.
Harry F. Stambaugh: May it please the Court. The counsel has just made the argument that there are other statutes which enable Pennsylvania to preserve order such as a riot statute or arson statute, but the difficulty with these movements is they don't start with riot and arson. The State can wait. The blood is running in the streets and remission plans are reduced to ruin. A communist meeting can be held in imperfect order, no riot. What the State has to have the power to do is to prohibit advocating overthrowing the Government. It prohibits selling literature, advocating over or through the Government. Both the federal Act and the state Act prohibit both those acts and that is why it is absolutely necessary to have a statute such as the Pennsylvania Act, Sedition Act and the Smith Act of Congress.
Speaker: (Inaudible)
Harry F. Stambaugh: I -- I don't have that figure, Your Honor.
Speaker: (Inaudible)
Harry F. Stambaugh: I beg your pardon?
Speaker: (Inaudible)
Harry F. Stambaugh: But this was the -- I think there had been several in Allegheny County. I'm not familiar with the others. Counsel has also exert and in this market made in the opinion in a court that the evidence shows not a single act against the State of Pennsylvania. On the other hand, Mr. Justice Jones says, “Indeed, it is difficult to conceive of an active sedition against the State in our federated system.” That is not at once an act of sedition against the Government of the United States. How could they rebel against the United States or institute a movement against United States without -- without also involving the locality in the State without us to begin. But the -- the Court of Pennsylvania did not pass on the facts of this case. It caused the indictment. So in determining this question, we have only to look at the indictment. Nothing else is before the Court. That was passed on by the Court. That indictment specifically alleged the advocating and selling literature for the purpose of over -- advocating the overthrow of the Government of the United States and Commonwealth of Pennsylvania. So there is an Act squarely alleged in the indictment and that's all that -- it was on the indictment that the decision of the Supreme Court of Pennsylvania was entirely and exclusively based.
Hugo L. Black: The Acts and their distributing literature?
Harry F. Stambaugh: I think yes and --
Hugo L. Black: I think -- I think --
Harry F. Stambaugh: -- and advocating.
Hugo L. Black: I think it was that same kind of action in Lovell against Griffin, wasn't it?
Harry F. Stambaugh: I didn't get that.
Hugo L. Black: I think it was that kind of action Lovell against Griffin in many other cases.
Harry F. Stambaugh: Yes.
Hugo L. Black: Action of distributing literature.
Harry F. Stambaugh: That's right. Yes.
Hugo L. Black: And that's the action -- the only action in which you refer.
Harry F. Stambaugh: And also advocating -- advocating, that is alleged in the indictment.
Hugo L. Black: By -- you mean with literature or with by voice?
Harry F. Stambaugh: By voice also.
Hugo L. Black: So that the only action that -- that if you call action delay, what they said and the distribution of literature.
Harry F. Stambaugh: That's -- that's what is alleged in the indictment. Of course, if the -- if we go into the record, we will find evidence that this -- this defendant was sent to Pittsburgh to organize a movement to infiltrate the large ammunition industries, the Steel Corporation, the Westinghouse Electric & Manufacturing, Crucible Steel and other -- other companies which during the World War II produced billions of dollars worth of war ammunitions.
Felix Frankfurter: And you -- you frankly urged the liberty of the statute and the -- the life despite the Smith Act on that basis and not because it's the state law dealing with violence or riot or anything like that.
Harry F. Stambaugh: We -- we --
Felix Frankfurter: Is that right?
Harry F. Stambaugh: We support it as a law to prevent advocating overthrow of the Government.
Felix Frankfurter: I mean you -- you don't say that the law was misdescribed or -- or mislabeled that is -- this is really a more (Inaudible) in Pennsylvania.
Harry F. Stambaugh: I do not --
Felix Frankfurter: You say that you have statutes.
Harry F. Stambaugh: Yes.
Felix Frankfurter: By which Pennsylvania asserted the right and prosecutes people who seek to overthrow or (Inaudible) Commonwealth and Pennsylvania by force and violence, is that it?
Harry F. Stambaugh: And -- and the Government of the United States.
Hugo L. Black: It's solely by the distribution of literature and what they say.
Harry F. Stambaugh: And they advocacy, yes, sir. Now, one -- one of the strongest arguments in favor of what -- what the States believe about this case has been argued that the States perhaps had not done much or much interested in the subject of laws, sedition laws, is that the -- the strongest evidence there of the opinion is the great number of law statutes which had been passed both in the past and recently which shows the prevailing opinion that the States do need protection and that they do need protection against conspiracy against the United States. The question has been argued what right has the common law of Pennsylvania to make it a crime to conspire or to advocate overthrowing a Federal Government. Pennsylvania has all that powers on -- of the -- that the House of Parliament has, except those which are delegated with the United States. It has the right -- it has the right to punish any act which occurs within its limits for a valid reason. Now, all -- the Acts which were -- which were prohibiting which might intend to overthrow the Government of the United States are all of them acts done right within their territory and then Pennsylvania aim to -- to destroy, what? The Government of the United States in case of an invasion, the very existence of Pennsylvania would depend on the existence and functioning of the Federal Government. There's had not an interest to justify Pennsylvania and stopping a conspiracy with an in-zone limits to overthrow the Government of United States. Congress frequently has passed laws making it a crime for anyone within the United States to organize an expedition to send a foreign country to join a revolutionary movement. It has prohibited sending ammunitions to one or two belligerent in States in -- in the effort to preserve peace. No one has ever opposed. I can find no case such as ever questioned a constitution of power of Congress to do that, yet, all of those acts are done in this country. Now, surely the bond between the Government of the United States and the State is intimately stronger than any relation we may have with some foreign country. We have, I believe on the same reasoning, the right to prohibit those acts in Pennsylvania, which might weaken the Government of the United States upon which we must depend for aid in a case of war or invasion.
Speaker: The Act as a matter of fact (Inaudible) your act, the Pennsylvania statute in defining sedition goes a good deal further than merely advocating the overthrow of either state or federal government --
Harry F. Stambaugh: Yes.
Speaker: -- by force.
Harry F. Stambaugh: Yes, it does. It has some (Inaudible) which are not duplicated in the federal Acts.
Speaker: That probably isn't involved here are they?
Harry F. Stambaugh: Yes.
Felix Frankfurter: That -- that -- if that is so, that -- basically to repeat the question I put to the Attorney General (Inaudible), namely, if the particular provision dealing with the burden that you show the pattern of words, were deemed to have been supplanted by the federal Act, would there be anything left with your statute? Are there other provisions which could operate which are not overlaps of -- of the Smith Act?
Harry F. Stambaugh: I think that there -- there might be cases but it wouldn't cover the real purpose of the Act, which is to prevent advocating the overthrow of the Government by force involved. What was left might be enforced but it wouldn't accomplish the -- the principle purpose of the statute. Throughout the brief of the respondent is the argument that Congress jurisdiction here is exclusive and that the State cannot pass a Sedition Act without getting permission from Congress. Counsel bases that argument on the very old case of Houston versus Moore. And then without going into the details statement of that case, I'd like to read you just what the majority opinion said in its concluding paragraph which was adopted by a vote and that decision was made by a vote of five to two. And Mr. Justice Washington said, “Upon the whole or under the opinion after most laborious examination of this delicate question that the state court-martial has a concurrent jurisdiction, not exclusive, with the tribunal pointed out by the Acts of Congress to try a Malaysian man who has disobeyed the call of the President and to enforce the laws of Congress against such delinquent and that authority will remain to be exercised and until it shall please Congress to vest -- vest it exclusively elsewhere. The -- that case went far beyond what we asked the Court to decide here. And that -- Pennsylvania there adopted a statute providing for a court-martial of a person who refused to obey the call of the President to answer the call from Malaysia. In other words, where the -- the Supreme Court allowed this Court -- allowed the State of Pennsylvania through a state court-martial to punish a man for violating an Act to the President of United States. We surely are not going as far as this case.
Felix Frankfurter: Well -- but --
Harry F. Stambaugh: Yes.
Felix Frankfurter: That has been from the beginning of the country's history that Congress had authorized state court from the beginning until today, state courts are amenable to the Constitution of the United States.
Harry F. Stambaugh: Yes.
Felix Frankfurter: And the Congress, they decide either divest the (Inaudible) federally created crime in the federal courts exclusively or invoked the federal court or state court or exclusively the state court.
Harry F. Stambaugh: Yes. But there, the --
Felix Frankfurter: And this -- this is as I understand it, this is Washington who gave you this conclusion. At the conclusion, that the -- what the Pennsylvania Act on what Congress did was to utilize the Pennsylvania courts as vehicles for enforcing federal laws.
Harry F. Stambaugh: No. If Your Honor --
Felix Frankfurter: Is that right?
Harry F. Stambaugh: --please, the Act of Congress did not provide for any proceeding by the State.
Felix Frankfurter: No, but -- but that's the way you spelled it out.
Harry F. Stambaugh: And Justice Story construe the Act as giving -- as giving entire jurisdiction over court-martial in the Act of Congress giving entire exclusive jurisdiction of court-martial to the federal authority.
Felix Frankfurter: Yes.
Harry F. Stambaugh: That was really the difference between them, the interpretation of the Act. But there was nothing in the Act that I could find but I wish Congress consented -- consented through the State doing what it did.
Felix Frankfurter: Well, I don't think I -- all I'm saying is -- suggesting is that --
Harry F. Stambaugh: Yes.
Felix Frankfurter: -- for those statutes in -- in order to avoid declaring the finding unconstitutionality, the courts did or rather (Inaudible)
Harry F. Stambaugh: Well, they were in a tough spot. This was -- this was disasters war of 1912 and that it -- the majority of the Court held that on -- and then was not -- the Malaysian man was not within the jurisdiction or part of the Federal Government until he arrived at the place of assembly. And if a man never left his home, he wasn't under the Act, sorry.
Felix Frankfurter: And so I agree with the preview there because Mr. Justice Johnson, the usual figure, through the first commission.
Harry F. Stambaugh: Yes, he -- he did not dissent but -- but he did take --
Felix Frankfurter: But you -- you thought there was no trouble in both (Inaudible)
Harry F. Stambaugh: Yes.
Felix Frankfurter: (Inaudible) by your side.
Harry F. Stambaugh: He said that in so many words. You really started the doctrine of two -- an act beginning -- being a crime against two states.
Felix Frankfurter: But he -- he needs to (Inaudible)
Harry F. Stambaugh: Or he said, well, it may not the same offense, and this has some application here, well, it may not -- it may not the same offense that made punishable both under the laws of the States and of the United States. Of course, he used the word offense. Today, we use the word act. There may be an Act which is an offense against to both the federal and the state governments. We -- the States do not admit that Congress has the power to -- and know its Sedition Act. In the Gilbert case, the case of Gilbert -- no it's -- the case of Gitlow versus New York. This case, the Court said, “In short, there's freedom of speech. It does not deprive a State as a primarily and essential right of self-preservation which so long as human and governments endure, they cannot be denied.” I do not wish to present any further. A question here isn't whether that Congress can destroy or -- or appeal our act and merely stating the position on which the States rely.
Earl Warren: I think, Mr. Stambaugh, your time has expired.